SOMMERVILLE, J.
R. D. Webb, judge of the First judicial district court of Louisiana, in and for the parish of Caddo, was ordered, March 3d, to show cause, March 15, 1915, why the writ of prohibition asked for by the defendants in this cause, relators in this court, should not issue, restraining him from proceeding further in the enforcement of a preliminary writ of injunction, issued March 1st, to prevent an election being held in the city of Shreveport on March 4, 1915.
In his return made this day, in response to the order of the court, the district judge shows that this suit was dismissed, on motion of the plaintiffs, March 6, 1915, at the cost of plaintiffs. There is no suit" pending.
The rule nisi issued herein is recalled; and this proceeding is dismissed.